C. A. 5th Cir. Petitions for certiorari to review judgment of United States Court of Appeals for the Fifth Circuit in Federal Power Commission v. Louisiana Power & Light Co. (CA No. 71-2550) granted and cases consolidated. Petitions for certiorari before judgment to review opinion and order of Federal Power Commission (FPC Opinion No. 606, United Gas Pipe Line Co.) denied. Motion to expedite granted so that the consolidated cases maybe briefed and argued during present Term of Court. Motions of Humble Oil & Refining Co. and State of Louisiana et al. for leave to file briefs as amici curiae granted.
Mr. Justice Powell took no part in the consideration or decision of these petitions and motions.
Reported below: 456 F. 2d 326.